900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark L. DYER, Petitioner-Appellant,v.Kelly ASBURY, Judge, Boyd Circuit Court;  John C. Scott,Clerk, Court of Appeals;  Dewey Sowders, Warden,Northpoint Training Center;  BoyleCircuit Court, Respondents-Appellees.
No. 89-5852.
United States Court of Appeals, Sixth Circuit.
April 17, 1990.

Before MERRITT, Chief Judge and RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Mark L. Dyer, a Kentucky prisoner proceeding pro se and in forma pauperis, appeals from the order of the district court dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Dyer's petition was submitted to a Magistrate who concluded that Dyer failed to raise a federal constitutional claim and failed to exhaust state remedies.  The district court adopted the magistrate's report and recommendation as the opinion of the court.


3
Upon review, we find no error.  Accordingly, for the reasons set forth in the magistrate's report and recommendation dated April 24, 1989, as adopted by the district court in its June 30, 1989, memorandum opinion and order, we hereby affirm the order of the court.  Rule 9(b)(5), Rules of the Sixth Circuit.  Dyer's request for counsel is denied.